Title: From George Washington to Alexander Contee Hanson, 7 March 1796
From: Washington, George
To: Hanson, Alexander Contee


          
            Sir,
            Philadelphia 7th Mar. 1796
          
          Your letter of the 22d Ulto has been duly received; and altho’ it is not usual with me, to answer letters of application for offices or to assign reasons for non-compliance; yet, from the respectability of your character, I depart from it in the present instance: and doing so, candour requires I should add, that it would be inexpedient to take two of the Associate Judges from the same State. The practice has been (founded I conceive in sound policy) to dissiminate them through the United States.
          I have not mentioned, nor shall I mention, the application you have made. I keep no copy of this letter, & that your own may never appear, I transmit it to you, to be disposed of as you shall think proper. With sentiments of esteem & regard I am Sir Your Obedient Hble Serv.
          
            Go: Washington
          
        